   Case: 1:19-cv-00145-DAP Doc #: 365 Filed: 06/12/19 1 of 3. PageID #: 10363




                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 DIGITAL MEDIA SOLUTIONS, LLC,                   )     Case No. 1:19-cv-145
                                                 )
        Plaintiff,                               )     JUDGE DAN AARON POLSTER
                                                 )
        v.                                       )     MAGISTRATE JUDGE
                                                 )     THOMAS M. PARKER
 SOUTH UNIVERSITY                                )
 OF OHIO, LLC, et al.                            )
                                                 )     ORDER
        Defendants.                              )

       On May 16, 2019. Receiver Mark E. Dottore moved for an order approving payment of

his receiver fees and expenses incurred from January 18, 2019 through May 10, 2019. ECF Doc.

333. Dottore’s fees and expenses were represented to be $973,672.50 and $36,616.74

respectively. On the same date, the receiver moved for an order approving his payment of

outside counsel fees and expenses incurred during the same period. ECF Doc. 334. The total

sought for payment of outside counsel was $1,141,392.37. Together, the receiver’s applications

sought court approval to pay $2,151,681.61. No parties or intervenors have objected to the fee

applications.

       Also before the court is the receiver’s request to approve a plan to streamline the

receivership. ECF Doc. 349. That proposed plan included a budget for the operation of the

receivership from May 31, 2019 through August 26, 2019. ECF Doc. 349-1, ECF Doc. 349-2.

Later, the receiver updated the budget to correct one inadvertent error. ECF Doc. 358-1.

Although the budgeted receipts and expenditures included the operation of Western State
    Case: 1:19-cv-00145-DAP Doc #: 365 Filed: 06/12/19 2 of 3. PageID #: 10364



College of Law for the proposed period, the receiver did not include in his budgeted receipts any

potential to receive up to $1 million the receiver has requested the United States Department of

Education to permit DCEH to draw from a certain letter of credit in order to pay the law school’s

operational expenses. Further, the receiver’s budget does not expressly allocate some $1.5

million in what earlier had been represented to be restricted Title IV funds DCEH entities

received for student stipends. On the expense side, the receiver’s budgets reflect the proposed

payment of “professional fees” in the amount of $1,500,800 during the week of June 17, 2019

and $300,000 in the week of June 24, 2017. The court assumes some of these $1.80 million in

professional fee payments relate to the amounts described in ECF Doc. 333 and ECF Doc. 334.

Left unexplained is how the remaining $350 thousand now being sought would be paid and

when.

        As the court has indicated on multiple occasions, our primary concern in maintaining this

receivership is with the successful transition of Western State College of Law, the successful

completion of teach-outs at South University of Ohio and South University of Michigan, the

preservation and/or proper disposition of student records, and the payment of payroll for work

done by DCEH employees and other expenses incurred during the receivership period. The

receivership is cash-strapped. Before the court can approve payment of more than two million

dollars in professional fees – thereby placing the receiver and outside counsel in a better position

than unsecured creditors – the court requires the receiver to indicate:

           1. Whether and to what extent cash receipts reflected in the budgets that have been
              submitted to the court have been received.

           2. Whether actual expenditures have varied from what has been budgeted.

           3. What expenses from those budgeted have actually been paid to date.




                                                 2
   Case: 1:19-cv-00145-DAP Doc #: 365 Filed: 06/12/19 3 of 3. PageID #: 10365



          4. What source of funds – explicitly – does the receiver anticipate using for payment
             of his fees and expenses and to pay the fees and expenses of his outside counsel.

       The receiver shall submit his response to this order as soon as possible.

       IT IS SO ORDERED.

                                                     s/Dan Aaron Polster
Dated: June 12, 2019


                                                     Thomas M. Parker
                                                     United States Magistrate Judge




                                                3
